UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 17, 2010 SIGNET JEWELERS LIMITED (Exact name of registrant as specified in its charter) Commission File Number:1-32349 Bermuda Not Applicable (State or other jurisdiction of (IRS Employer incorporation) Identification No.) Clarendon House 2 Church Street Hamilton HM11 Bermuda (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders. The Annual General Meeting of Signet Jewelers Limited (the “Company”) was held on June 17, 2010 (the “AGM”). Two matters were voted upon at the AGM. Proposal One:Election of Directors. Each of the two nominees listed below were re-elected as directors of the Company to hold office in accordance with the bye-laws of the Company. Nominee Number of Shares Voted For Number of Shares Voted Against Number of Shares Abstaining Number of Broker Non-Votes Mr. Robert Blanchard 54,942,036 66,108 4,765 2,691,985 Mr. Terry Burman 54,941,566 67,028 4,315 2,691,985 Both Mr.
